Citation Nr: 0911988	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  04-30 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to the Veteran's service 
connected degenerative joint disease of the right knee.

2.  Entitlement to service connection for degenerative joint 
disease of the back, to include as secondary to the Veteran's 
service connected degenerative joint disease of the right 
knee.

3.  Entitlement to service connection for degenerative joint 
disease of the left hip, to include as secondary to the 
Veteran's service connected degenerative joint disease of the 
right knee.

4.  Entitlement to service connection for degenerative joint 
disease of the right hip, to include as secondary to the 
Veteran's service connected degenerative joint disease of the 
right knee.

5.  Entitlement to service connection for a right foot 
disability, to include as secondary to the Veteran's service 
connected degenerative joint disease of the right knee.

6.  Entitlement to service connection for a left foot 
disability, to include as secondary to the Veteran's service 
connected degenerative joint disease of the right knee.

7.  Entitlement to service connection for a left ankle 
disability, to include as secondary to the Veteran's service 
connected degenerative joint disease of the right knee.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for a bilateral hand 
disability.  

10.  Entitlement to service connection for a bilateral leg 
disability, to include as secondary to the Veteran's service 
connected degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to 
November 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in April 2008 for further development.  


FINDINGS OF FACT

1.  A left knee disability was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it secondarily related to the Veteran's 
service connected degenerative joint disease of the right 
knee.

2.  Degenerative joint disease of the back was not manifested 
during the Veteran's active duty service or for many years 
after service, nor is it secondarily related to the Veteran's 
service connected degenerative joint disease of the right 
knee.

3.  Degenerative joint disease of the left hip was not 
manifested during the Veteran's active duty service or for 
many years after service, nor is it secondarily related to 
the Veteran's service connected degenerative joint disease of 
the right knee.

4.  Degenerative joint disease of the right hip was not 
manifested during the Veteran's active duty service or for 
many years after service, nor is it secondarily related to 
the Veteran's service connected degenerative joint disease of 
the right knee.

5.  A right foot disability was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it secondarily related to the Veteran's 
service connected degenerative joint disease of the right 
knee.

6.  A left foot disability was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it secondarily related to the Veteran's 
service connected degenerative joint disease of the right 
knee.

7.  A left ankle disability was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it secondarily related to the Veteran's 
service connected degenerative joint disease of the right 
knee.

8.  A disability manifested by headaches was not manifested 
during the Veteran's active duty service or for many years 
after service, nor is it otherwise related to service.  

9.  A bilateral hand disability was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise related to service. 

10.  A bilateral leg disability was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it secondarily related to the Veteran's 
service connected degenerative joint disease of the right 
knee.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service, nor 
is it secondary to the Veteran's service connected 
degenerative joint disease of the right knee.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).

2.  Degenerative joint disease of the back was not incurred 
in or aggravated by the Veteran's active duty service, nor 
may it be presumed to have been incurred in or aggravated by 
such service, nor is it secondary to the Veteran's service 
connected degenerative joint disease of the right knee.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).

3.  Degenerative joint disease of the left hip was not 
incurred in or aggravated by the Veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service, nor is it secondary to the 
Veteran's service connected degenerative joint disease of the 
right knee.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

4.  Degenerative joint disease of the right hip was not 
incurred in or aggravated by the Veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service, nor is it secondary to the 
Veteran's service connected degenerative joint disease of the 
right knee.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

5.  A right foot disability was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service, nor 
is it secondary to the Veteran's service connected 
degenerative joint disease of the right knee.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).

6.  A left foot disability was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service, nor 
is it secondary to the Veteran's service connected 
degenerative joint disease of the right knee.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).  

7.  A left ankle disability was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service, nor 
is it secondary to the Veteran's service connected 
degenerative joint disease of the right knee.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).

8.  A disability manifested by headaches was not incurred in 
or aggravated by the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

9. A bilateral hand disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

10.  A bilateral leg disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service, nor is it secondary to the Veteran's service 
connected degenerative joint disease of the right knee.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated August 2003 and September 2003. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Moreover, the Board notes that the RO sent the 
Veteran a March 2006 correspondence that fully complied with 
Dingess.   

VA has obtained service treatment records; assisted the 
appellant in obtaining evidence; afforded the Veteran 
physical examinations in December 2003 and November 2008; 
obtained medical opinions as to the etiology and severity of 
disabilities; and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Left knee
The Veteran's service treatment records fail to show any 
findings attributed to a left knee disability.  His November 
1964 separation examination yielded normal findings.  

There are no post service findings of a left knee disability 
until the Veteran's December 2003 VA examination.  The 
examiner reviewed the Veteran's claims file in conjunction 
with the examination.  The Veteran reported that he began 
experiencing left knee pain approximately a year after he got 
out of service, though he did not relate any service injury.  
He stated that the knee also swells, gives way, and locks.  
He wears a Neoprene sleeve on it for stability.  Range of 
motion was from 0-120 degrees.  There was slight tenderness 
with medial and lateral joint line palpation.  

The Veteran underwent another VA examination in November 
2008.  The examiner reviewed the claims file in conjunction 
with the examination of the Veteran.  Upon examination, the 
Veteran had range of motion from 0-110 degrees without 
obvious pain.  He was tender diffusely about the knee.  There 
was no effusion; no instability to varus or valgus stress; 
and he had a negative Lachman's.  X-rays revealed narrowing 
of the medial and lateral joint compartments.  There was no 
fracture or dislocation seen.  The examiner diagnosed the 
Veteran with left knee arthritis manifested on x-ray as joint 
space narrowing.  He opined that the disability was not 
caused or aggravated by right knee arthritis.  He stated that 
it was an anatomic impossibility; and he noted that the 
orthopedic literature states that a degenerative joint in a 
weightbearing area would not result in any type of disability 
in an ipsilateral or contralateral joint.     

The Board notes that there is no evidence of a left knee 
injury in service.  The Veteran acknowledged this fact at 
both VA examinations.  Moreover, the Board notes that despite 
the fact that the Veteran claims to have suffered left knee 
pain within a year of discharge from service, there is no 
medical evidence of a left knee disability for many years 
after service.  

The lack of any post-service medical records until December 
2003 (39 years after service) is probative to the issue of 
chronic disability.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000). 

Without any evidence of an in service injury; a left knee 
disability for decades after service; or a medical nexus 
opinion that links his current disability to service, the 
Board finds that the preponderance of the evidence weighs 
against service connection on a direct basis.  Moreover, the 
Board notes that the only competent medical opinion that 
addresses the issue of a nexus between the Veteran's left 
knee disability and his service connected right knee 
disability, specifically weighs against such a nexus.  As 
such, the preponderance of the evidence weighs against 
service connection on a secondary basis.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a left knee disability, to 
include as secondary to the Veteran's service connected 
degenerative joint disease of the right knee, must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 
Back
The Veteran's service treatment records reflect that in 
September 1964, the Veteran was weight lifting when he hurt 
his back around the lumbar area.  There was some swelling and 
sharp pain.  X-rays revealed no fracture; and he was returned 
to duty.  There were no further complaints during service.  
His November 1964 separation examination yielded normal 
findings.  

Post service medical records reflect that in November 1997, 
the Veteran completed a report of medical history in which he 
denied ever having had a back injury or back  surgery.  The 
first post service evidence of a back injury is a March 2000 
treatment report from the Texas Department of Criminal 
Justice.  The report reflects that the Veteran complained of 
back pain in the lower right quadrant.  The pain began two 
days earlier while he was lifting chairs.  Examination showed 
full range of motion.  April 2000 x-rays revealed 
degenerative joint disease at L2, L3, L4, and L5.  He was 
diagnosed with a lumbosacral strain and was restricted from 
work for three days.  

A December 2001 East Texas Medical Center treatment report 
shows that the Veteran sought treatment for another back 
injury that occurred that day while he was at work lifting a 
large piece of wood.  He was diagnosed with lumbar spine 
degenerative disease.   

Christus St. Joseph's Health System x-rays taken in June 2003 
revealed mild to moderate osteophyte formation in the lumbar 
spine.  No fracture was seen.  

The Veteran underwent a VA examination in December 2003.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran reported that he injured his back 
while weightlifting, when he fell backwards and landed on his 
back.  He reported some pain in his back since then.  The 
examiner noted that recent x-rays showed mild degenerative 
joint disease of the lumbar spine.  The Veteran described the 
pain as a needles-type sensation that bothers him in the back 
and groin areas bilaterally.  Upon examination, there was 
tenderness throughout the lumbar spine and buttocks.  Wadell 
signs were all positive.  Range of motion was severely 
limited.  Flexion was 20 degrees; extension was less than 10 
degrees; and lateral bending was to 10 degrees bilaterally.  
He was assessed with "chronic low back pain, which began 
when he fell on his back during the service.  He continues to 
have some mechanical back pain after leaving the service and 
now has generalized back pain and buttock pain."  The 
examiner noted that the Veteran's "pain complaints are 
exaggerated."  

The Veteran underwent another VA examination in November 
2008.  The examiner reviewed the claims file in conjunction 
with the examination.  Examination revealed a normal gait 
with the Veteran's torso flexed using a rolling walker.  He 
was tender diffusely about the lower lumbar paraspinous 
musculature without spasm.  He had forward flexion from 0-60 
degrees; extension from 0-15 degrees; right and left lateral 
rotation from 0-10 degrees bilaterally; and right and left 
lateral flexion from 0-15 degrees.  Pain was noted throughout 
range of motion testing.  The Veteran was diagnosed with 
myofascial lumbar syndrome.  The examiner opined that there 
was "no effect from his [right] knee on his spine.  He has a 
relatively normal gait.  He ambulates with a flexed posture 
but not due to his knee.  There is nothing in the orthopedic 
literature to suggest that degenerative changes in a 
weightbearing joint would cause any type of condition in the 
spine.  The examiner continued to say that the Veteran's 
current condition is as likely as not secondary to the 
effects of aging, musculoskeletal deconditioning due to 
physical inactivity and a genetic predisposition for 
developing osteoarthritic conditions.  

The Board acknowledges that the Veteran sustained an injury 
in service.  However, the evidence suggests that the injury 
did not result in a chronic disability.  His November 1964 
examination was normal; he denied a back injury and arthritis 
in November 1997; and the first post service medical evidence 
of a back disability is dated March 2000 (36 years after 
service).  At that time, the Veteran complained of back pain 
as a result of an injury he sustained two days earlier.  
There was no mention of an in service back injury at that 
time.   Moreover, the Veteran sustained another injury to his 
back in December 2001.  At neither time did the Veteran 
relate his back pain to service.  

As noted earlier, the lack of any post-service medical 
records until March 2000 (36 years after service) is 
probative to the issue of chronic disability.  The Board 
finds that without any evidence of a disability for decades 
after service, and without a competent medical opinion 
linking his current disability to service, the preponderance 
of the evidence weighs against the claim for service 
connection on a direct basis.  Moreover, the Board notes that 
the only competent medical opinion that addresses the issue 
of a nexus between the Veteran's back disability and his 
service connected right knee disability specifically weighs 
against such a nexus.  As such, the preponderance of the 
evidence weighs against service connection on a secondary 
basis.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for degenerative joint disease 
of the back, to include as secondary to the Veteran's service 
connected degenerative joint disease of the right knee, must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hips
The Veteran's service treatment records fail to show any 
findings attributed to a hip disability.  His November 1964 
separation examination yielded normal findings.  

A post service medical record dated May 2000 shows a past 
history of dislocated hips.  A September 2000 treatment 
report reflects that the Veteran stated that he dislocated 
both his hips in 1996 while working construction.  He stated 
that ever since then, his hips give way easily.  

Christus St. Joseph's Health System x-rays taken in June 2003 
revealed that the left hip was normal.  There were no x-rays 
of the right hip. 

The Veteran underwent a VA examination in December 2003.  The 
examiner reviewed the claims file in conjunction with the 
examination of the Veteran.  The Veteran complained of having 
pain in his hips that began in 1985.  The pain was both 
posteriorly in the buttocks area and anteriorly in the groin 
area.  The examiner stated that the left hip was only 
partially examined due to the extreme tenderness of the groin 
area from recent inguinal hernia surgery.  The Veteran 
complained of groin tenderness with flexion to 70 degrees and 
with internal rotation to 20 degrees or external rotation to 
30 degrees.  He also had groin pain with abduction of the hip 
to 40 degrees.  The right hip showed flexion to 100 degrees, 
internal rotation 30 degrees, external rotation 45 degrees, 
adduction 20 degrees, and abduction 50 degrees.  He 
complained of groin pain throughout range of motion testing.  
The examiner assessed the Veteran with a bilateral hip 
condition not related to service.  He noted that x-rays 
showed mild degenerative joint disease, left greater than 
right.    

The Veteran underwent another VA examination in November 
2008.  The examiner reviewed the claims file in conjunction 
with the examination of the Veteran.  The Veteran complained 
of pain in the groin and throughout the hips laterally into 
the buttock.  The examiner noted that some of this pain is a 
referred pain from the spine.  The hips showed limited motion 
bilaterally, with the right hip motion of abduction 0-10 
degrees with pain throughout; adduction was to neutral with 
pain; flexion was 0-5 degrees with pain throughout; extension 
was neutral with pain; internal rotation was 0-5 degrees with 
pain throughout; and external rotation was 0-20 degrees with 
pain throughout.  The left hip showed abduction of 0-10 
degrees; adduction was 0-10 degrees; flexion was 0-45 
degrees; extension was neutral; internal rotation was 0-20 
degrees; and external rotation was 0-30 degrees.  There was 
pain throughout range of motion testing.  X-rays revealed no 
evidence of fracture, dislocation, arthritic change, or other 
abnormality of either hip.  The examiner diagnosed the 
Veteran with bilateral hip arthralgias and found that the 
disability was not caused or aggravated by right knee 
arthritis.  He stated that it was an anatomic impossibility; 
and he noted that the orthopedic literature states that a 
degenerative joint in a weightbearing area would not result 
in any type of disability in an ipsilateral or contralateral 
joint.     

The Board notes that there is no evidence of a hip injury or 
disability in service.  Moreover, the Board notes that the 
Veteran stated that he began experiencing pain in his hips in 
1985 (21 years after service); and that the post service 
medical records reflect that the Veteran reported dislocating 
both hips in 1996 (32 years after service).   

The lack of any post-service medical records until decades 
after service is probative to the issue of chronic 
disability.  Without any evidence of an in service injury; a 
hip disability until decades after service; or a medical 
nexus opinion that links his current disability to service, 
the Board finds that the preponderance of the evidence weighs 
against service connection on a direct basis.  Moreover, the 
Board notes that the only competent medical opinion that 
addresses the issue of a nexus between the Veteran's 
bilateral hip disability and his service connected right knee 
disability, specifically weighs against such a nexus.  As 
such, the preponderance of the evidence weighs against 
service connection on a secondary basis.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for right and left hip 
disabilities, to include as secondary to the Veteran's 
service connected degenerative joint disease of the right 
knee, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

Legs and feet
The Veteran's service treatment records fail to show any 
findings attributed to either a leg or foot disability.  His 
November 1964 separation examination yielded normal findings.  

The post service treatment records also fail to show any 
treatment for any foot or leg disability with the exception 
of November 1997 report from the Texas Department of Criminal 
Justice which reveals that the Veteran is status post gunshot 
wound to the right ankle.  

Christus St. Joseph's Health System x-rays taken in June 2003 
revealed a normal right foot.  

The Veteran underwent a VA examination in December 2003.  The 
examiner reviewed the claims file in conjunction with the 
examination of the Veteran.  The Veteran complained of right 
ankle pain that is a result of a gunshot wound sustained in 
1965.  He also complained of pain and numbness in both feet 
which he reported has been present for many years.  He denied 
any specific foot injuries.  He also reported numbness of the 
toes.  Upon examination, the left foot had a normal arch.  
There was a hard callus over the 5th metatarsal head and some 
mild hammertoe deformities of the lesser toes.  The Veteran 
ambulated with a cane in his left hand; and he had a limp on 
his right lower extremity.  Seated straight leg raising was 
negative to 90 degrees bilaterally.  The Lesagues test was 
negative.  Motor strength was 5/5 in both lower extremities; 
and deep tendon reflexes were 2+ and equal.  Sensory 
examination showed loss of sensation throughout the entire 
right leg and foot.  On the left side, there was loss of 
sharp sensation along the lateral portion of the left and 
foot.  The examiner diagnosed the Veteran with bilateral foot 
pain which is not service related.  He noted that both feet 
had essentially a normal examination; and that the mild 
hammertoe deformities of the left foot do not disable the 
Veteran at all.  The examiner also diagnosed severe 
degenerative joint disease of the right ankle secondary to a 
gunshot wound he sustained after service.    

The Veteran underwent another VA examination in November 
2008.  The examiner reviewed the claims file in conjunction 
with the examination of the Veteran.  The Veteran complained 
of bilateral foot cramping that makes it difficult to walk.  
He also complained of aching, swelling, and locking up of his 
feet.  He did not report any weakness or fatigability.  He 
uses a rolling walker and corrective shoes.  These give him 
more stability when he walks; but they do not provide any 
pain relief.  Physical examination revealed a gait with him 
flexed at the waist with a rolling walker.  Otherwise his 
gait was normal.  He had no painful motion in either foot; 
but had tenderness diffusely about each foot.  There were no 
ulcerations, edema, instability, or abnormal wear patterns in 
his shoes.  He did have callouses on the plantar aspect of 
his right first metatarsophalangeal joint and on the medial 
aspect of the great toe at the interphalangeal joint.  The 
examiner diagnosed the Veteran with an essentially normal 
bilateral foot examination; and noted that the disability (or 
lack thereof) is not caused or aggravated by his service 
connected right knee disability.    

The Board notes that there is no evidence of any foot or leg 
injury or disability in service.  Moreover, at the Veteran's 
December 2003 examination, he specifically denied any foot 
injuries; and the only post service treatment for a foot or 
leg injury is treatment for a gunshot wound to the right 
ankle which occurred after service.  The only other post 
service evidence of a foot or leg injury is a December 2003 
diagnosis of hammertoe deformities of the left foot which do 
not disable the Veteran.  The examiner opined that this 
disability is not related to service.     

Without any evidence of an in service injury; a foot or leg 
disability for decades after service; or a medical nexus 
opinion that links any current disability to service, the 
Board finds that the preponderance of the evidence weighs 
against service connection on a direct basis.  Moreover, the 
Board notes that the only competent medical opinion that 
addresses the issue of a nexus between the Veteran's alleged 
foot disability and his service connected right knee 
disability, specifically weighs against such a nexus.  As 
such, the preponderance of the evidence weighs against 
service connection on a secondary basis.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for right and left foot and leg 
disabilities, to include as secondary to the Veteran's 
service connected degenerative joint disease of the right 
knee, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

Left ankle
The Veteran's service treatment records fail to show any 
findings attributed to a left ankle disability.  His November 
1964 separation examination yielded normal findings.  

The post service treatment records also fail to show any 
treatment for a left ankle disability.   

The Veteran underwent a VA examination in December 2003.  The 
examiner reviewed the claims file in conjunction with the 
examination of the Veteran.  The Veteran complained of left 
ankle weakness but did not report any specific injury.  He 
did not wear an ankle brace.  Upon examination, there was 
some slight tenderness along the medial and lateral malleoli.  
The range of motion was dorsiflexion to 0 degrees; plantar 
flexion to 70 degrees; inversion to 30 degrees; and eversion 
to 10 degrees.  There was no swelling or deformity of the 
left ankle.  The examiner diagnosed the Veteran with 
bilateral ankle pain and some weakness in the left ankle.  

The Veteran underwent another VA examination in November 
2008.  The examiner reviewed the claims file in conjunction 
with the examination of the Veteran.  The Veteran complained 
of left ankle pain and "popping" associated with a little 
swelling.  The Veteran was wearing a VA issued custom shoe 
that helps with the ankle pain.  Examination revealed passive 
range of motion of 0-10 degrees of dorsiflexion and 0-45 
degrees of plantar flexion without obvious pain.  Actively, 
the Veteran was not able to dorsiflex; and he could only 
achieve plantar flexion from 0-45 degrees without obvious 
pain.  He was not tender about the left ankle; there was no 
instability and a negative drawer. There was no swelling.  X-
rays showed no evidence of fracture, dislocation, or 
arthritic change.  There was minimal soft tissue swelling.  
The examiner diagnosed the Veteran with left ankle 
arthralgia.  He opined that the disability was not caused or 
aggravated by right knee arthritis.  He stated that it was an 
anatomic impossibility; and that the orthopedic literature 
states that a degenerative joint in a weightbearing area 
would not result in any type of disability in an ipsilateral 
or contralateral joint.     

There is no evidence of any left ankle injury or disability 
in service; and there is no indication of treatment of a left 
ankle disability post service.  He was diagnosed with left 
ankle pain in December 2003; and with left ankle arthralgia 
in November 2008.  Both diagnoses were made decades after 
service.    

Without any evidence of an in service left ankle injury; 
without evidence of treatment (either in service or post 
service); without a diagnosis for decades after service; and 
without a medical nexus opinion that links the current 
disability to service; the Board finds that the preponderance 
of the evidence weighs against service connection on a direct 
basis.  Moreover, the Board notes that the only competent 
medical opinion that addresses the issue of a nexus between 
the Veteran's left ankle disability and his service connected 
right knee disability, specifically weighs against such a 
nexus.  As such, the preponderance of the evidence weighs 
against service connection on a secondary basis.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a left ankle disability, to 
include as secondary to the Veteran's service connected 
degenerative joint disease of the right knee, must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Headaches
The Veteran's service treatment records reflect that the 
Veteran complained of pains in his head in August 1964.  He 
reported that he had been experiencing headaches for several 
weeks.  He stated that he experiences a sharp pain that comes 
and goes, and that is localized in the right occipital 
region.  Funduscopic examination was negative.  Pupils were 
round, regular, and equal.  There was no tenderness over the 
mastoid.  Tympanic membranes were clear.  There were no 
further treatment reports.  The Veteran's November 1964 
separation examination yielded normal findings.  

Post service medical records reflect that the Veteran 
complained of headaches in July 1999.  He reported that he 
had had headaches since that morning.  He denied sensitivity 
to light. 

The Board also notes that in an August 2003 Statement in 
Support of the Claim (VA Form 21-4138) he stated that he 
suffers from headaches "from a head injury at the age of 
12."  

The Veteran underwent a VA examination in December 2003.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of fleeting sharp pain 
in the right temporal region that occurs two to three times 
per day, and lasts one minute or less.  He did not complain 
of any other headache problems.  The examiner opined that 
these are not related to the headaches he experienced in 
service, which were located in the occipital region.  

The Board acknowledges that the Veteran complained of 
headaches on one occasion in service.  However, the evidence 
suggests the headaches were not a chronic disability.  There 
were no further complaints during service; his November 1964 
examination was normal; and the first post service medical 
evidence of a headache problem is dated July 1999 (37 years 
after service).  Moreover, the headaches in service were 
located in the occipital region of the head, whereas the 
Veteran's current complaints are localized in the right 
temporal region.   

The lack of any post-service medical records for decades 
after service is probative to the issue of chronic 
disability.  The Board finds that without any evidence of a 
disability for decades after service, and without a competent 
medical opinion linking his current disability to service, 
the preponderance of the evidence weighs against the claim 
for service connection.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for headaches must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Bilateral hands
The Veteran's service treatment records fail to show any 
findings attributed to a disability involving the Veteran's 
hands.  His November 1964 separation examination yielded 
normal findings.  

The post service treatment records also fail to show any 
treatment for a bilateral hand disability.   

The Veteran underwent a VA examination in December 2003.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The issue of a bilateral hand disability was 
not raised by either the examiner or the Veteran. 

The Board acknowledges that the VA has not obtained a medical 
opinion regarding the Veteran's alleged hand disability.  
However, in light of the holding in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Board feels that an examination and 
opinion is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case as the evidence of records fails to 
suggest that a bilateral hand disability, first reported 
years post service, had its onset in service or is otherwise 
related thereto.

The lack of any post-service medical records for decades 
after service is probative to the issue of chronic 
disability.  The Board finds that without any evidence of a 
disability for decades after service, and without a competent 
medical opinion linking his alleged current disability to 
service, the preponderance of the evidence weighs against the 
claim for service connection.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a bilateral hand disability, 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).




ORDER

The appeal is denied as to all issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


